DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed on 12/18/2018.

This is a Non-Final First Office Action on the Merits.  Claims 1-26 are pending, and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/29/2019 and 05/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1
“an identification module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “identify a first action based on at least one of a user input and a user schedule, wherein the first action includes at least commuting between a first location and a second location using at least one transport service”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
“a ticketing module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “obtain tickets for at least a first transport service, from among a plurality of transport services available for commuting between the first location and the second location, wherein the ticket includes a ticket identifier, wherein the ticket identifier indicates at least a ticket number and a route ID for commuting between the first location and the second location using the first transport service; and”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
“a validation module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “ascertain the presence of a vehicle providing the first transport service based on a detection of a second control device mounted within the vehicle; and transmit, to the second control device, at least one of a status indicating a valid ticket and the ticket identifier; and transmit the ticket identifier and a status indicating the boarding of the vehicle to a remote server; and”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 3
“ticketing module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “obtain a list of a plurality of transport services available between the first location and the second location; determine one or more transport services, from among the plurality of transport services, for commuting between the first location and the second location, wherein the one or more transport services are determined based on one or more travel conditions comprising user preferences, saved trips, saved routes, traffic, weather, best route, cost availability, and occupancy of the one or more transport services; render the one or more transport services to the user, along with real-time location, occupancy, and an estimated time of arrival of the one or more transport services; and select at least a first transport service from the one or more transport services based on the user input”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 4
“ticketing module”
“Module” is generic placeholder nonce term.
“Module” is by functional language, modified by “activates the ticket based on the user input”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 5
“validation module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “receive ticket detection data, from the second control device, wherein the ticket detection data comprises at least one of a route ID and a second control device ID; compare the route ID received in the ticket detection data with the route ID corresponding to the ticket; and transmit a status indicating detection of a valid ticket to the second control device”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 7
“tracking module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “ascertain the proximity of the second control device based on detection of a message from the second control device at regular intervals, wherein the message comprises at least the route ID; compare the route ID in the message with the route ID of the valid ticket; and transmit in real-time, a data packet to the remote server, wherein the data packet comprises at least a current geographical location of the user device along with a timestamp”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 9
“ticketing module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “obtain at least one of a ticket, an entry pass, and a prior appointment for visiting a first place of interest from among the one or more places of interest; and”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
“validation module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “ascertain proximity of at least a first place of interest from among one or more place of interest based on a detection of a second control device installed at the place of interest; and transmit, in response to ascertaining, a status indicating the arrival of the user at the place of interest to the remote server”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 17
“ticketing module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “obtain access permission for entry to a restricted set up, wherein the restricted set up is one of a vehicle providing a first transport service and a first place of interest, and wherein the access permission is one of a ticket, an entry pass, and a prior appointment; and”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
“validation module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “detect one or more second control devices in proximity of the user device based on reception of a plurality of data packets broadcasted by the one or more second control devices, wherein the one or more second control devices are present within one or more restricted set up in proximity to the user device; analyse the plurality of data packets received from one or more second devices to obtain access data corresponding to each of the one or more second devices, wherein the access data comprises a second control device Id and one of a place Id and route Id; compare, for each of the one or more second devices, the corresponding access data with access permission data stored on the user device, wherein the access permission data comprises one of a route ID and place ID; determine a valid second control device based on the comparison, wherein the valid second control device is present within the restricted set up for which the user device has the access permission; and transmit, to the second control device, an authorization successful status indicating presence of valid access permission to enter the restricted set up”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 19
“validation module”
“Module” is generic placeholder nonce term.
“Module” is modified by functional language, modified by “to compare one of: route ID included in the access data with route ID included in the access permission data; and place ID included in the access data with place ID included in the access permission data”.
“Module” is not modified by sufficient structure, material, or acts for performing the claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
Regarding Claim 1, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 1 and its respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a machine.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 1, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 1 recites
[…]
[…]
identify a first action based on at least one of a user input and a user schedule, wherein the first action includes at least commuting between a first location and a second location using at least one transport service;
[…]
obtain tickets for at least a first transport service, from among a plurality of transport services available for commuting between the first location and the second location, wherein the ticket includes a ticket identifier, wherein the ticket identifier indicates at least a ticket number and a route ID for commuting between the first location and the second location using the first transport service; and
[…]
ascertain the presence of a vehicle providing the first transport service based on a detection of […]; and
transmit, […], at least one of a status indicating a valid ticket and the ticket identifier; and
transmit the ticket identifier and a status indicating the boarding of the vehicle […]; and
[…]
receive at least one of a status indicating a valid ticket and the ticket identifier […], and
transmit at least one of the status indicating the valid ticket and the ticket identifier […]
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of obtaining tickets, and validating the tickets upon entry.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
a user device comprising
an identification module to
a ticketing module to
a validation module to
a second control device mounted within the vehicle
to the second control device
to a remote server
a first control device to
from the second control device
to the remote server
As shown, these additional elements are generic computer components described in high generality (e.g., user device, module, control device, remote server, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 1 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 1 recites the general principles of obtaining tickets, and validating the tickets upon entry.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claims 2-9, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 2-9 are directed to a machine.
Step 2A Prong 1: Claims 2-9 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claim 1 above.
Claim 2 recites limitations further defining the user schedule.
Claim 3 recites limitations further defining the ticketing module.
Claim 4 recites limitations further defining activating the ticket.
Claim 5
Claim 6 recites limitations further defining the first control device transmitting ticket status data with network connection.
Claim 7 recites limitations further defining the user device to include a tracking module.
Claim 8 recites limitations further defining the remote server.
Claim 9 recites limitations further defining the ticketing and validation.
Step 2A Prong 2 and Step 2B: Claims 2-9 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 1.
Accordingly, Claims 2-9 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Regarding Claim 10, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 10 and its respective limitations are directed to one of the four statutory categories.  Claim 10 is directed to a process.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 10, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 10 recites
identifying, […], a first action based on at least one of a user input and a user schedule, wherein the first action comprises at least commuting between a first location and a second location using at least one transport service;
obtaining, […], tickets for at least a first transport service, from among a plurality of transport services available for commuting between the first location and the second location, wherein the ticket includes a ticket identifier, wherein the ticket identifier indicates at least a ticket number and a route ID for commuting between the first location and the second location using the first transport service;
ascertaining, […], the presence of a vehicle providing the first transport service based on a detection of […];
transmitting, […], at least one of a status indicating a valid ticket and the ticket identifier;
transmitting, […], in response to the ascertaining, the ticket identifier and a status indicating the boarding of the vehicle […];
transmitting, […], at least one of a status indicating a valid ticket and the ticket identifier to a […]: and
transmitting, […], at least one of the status indicating the valid ticket and the ticket identifier to the […]
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of obtaining tickets, and validating the tickets upon entry.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
by a user device
by the user device
by the user device… a second control device mounted within the first transport service
a second control device mounted within the first transport service
by the user device… to a remote server
by the second control device… first control device
by the first control device… remote server
As shown, these additional elements are generic computer components described in high generality (e.g., user device, module, control device, remote server, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.

	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claims 11-16, the claims and their respective limitations merely further narrow the abstract idea of Claim 10.
Step 1: Claims 11-16 are directed to a process.
Step 2A Prong 1: Claims 11-16 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claim 10 above.
Claim 11 recites limitations further defining the ticketing process.
Claim 12 recites limitations further defining activating the ticket.
Claim 13 recites limitations further defining the validation.
Claim 14 recites limitations further defining tracking the devices.
Claim 15 recites limitations further defining the tracking information.
Claim 16 recites limitations further defining the location tracking of the user.
Step 2A Prong 2 and Step 2B: Claims 11-16 recite no further additional elements beyond further narrowing the abstract ideas of Claim 10.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 10.
Accordingly, Claims 11-16 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Regarding Claim 17, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 17 and its respective limitations are directed to one of the four statutory categories.  Claim 17 is directed to a machine.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 17, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 17 recites
[…]
obtain access permission for entry to a restricted set up, wherein the restricted set up is one of a vehicle providing a first transport service and a first place of interest, and wherein the access permission is one of a ticket, an entry pass, and a prior appointment; and
[…]
detect one or more second […] in proximity of the […] based on reception of a […], wherein the one or more second […] are present within one or more restricted set up in proximity to the […];
analyse the […] received from one or more […] to obtain […], wherein the […] comprises a second control device Id and one of a place Id and route Id;
compare, for each of the one or more second devices, the corresponding […] with […], wherein the […] comprises one of a route ID and place ID;
determine a valid […] based on the comparison, wherein the valid […] is present within the restricted set up for which the […] has the access permission; and
transmit, […], an authorization successful status indicating presence of valid access permission to enter the restricted set up.
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of obtaining tickets, and validating the tickets upon entry.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
a ticketing module to
a validation module to
control devices… user device… plurality of data packets broadcasted by the one or more second control devices… control devices… user device
plurality of data packets… second devices… access data corresponding to each of the one or more second devices… access data
access data… access permission data stored on the user device… access permission data
second control device… second control device… user device
to the second control device
As shown, these additional elements are generic computer components described in high generality (e.g., user device, module, control device, remote server, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 17 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 17 recites the general principles of obtaining tickets, and validating the tickets upon entry.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here 
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claims 18-19, the claims and their respective limitations merely further narrow the abstract idea of Claim 17.
Step 1: Claims 18-19 are directed to a machine.
Step 2A Prong 1: Claims 18-19 further narrow the abstract idea of Claim 17, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claim 17 above.
Claim 18 recites limitations further defining the permission data.
Claim 19 recites limitations further defining the validation comparison.
Step 2A Prong 2 and Step 2B: Claims 18-19 recite no further additional elements beyond further narrowing the abstract ideas of Claim 17.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 17.
Accordingly, Claims 18-19 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Regarding Claim 20, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.

	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 20, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, Claim 20 recites
identifying, […], a first action based on at least one of a user input and a user schedule, wherein the first action comprises at least one of:
commuting between a first location and a second location using at least one transport service; and
visiting one or more places of interest;
identifying a plurality of second actions based on the first actions, wherein for the first action comprising commuting between the first location and the second location, the second actions comprise:
obtaining tickets for at least a first transport service, from among a plurality of transport services available for commuting between the first location and the second location, wherein the ticket includes a ticket identifier, wherein the ticket identifier indicates at least a ticket number and a route ID for commuting between the first location and the second location using the first transport service; and
ascertaining the presence of a vehicle providing the first transport service based on a detection of a […]; and
transmitting, in response to the detection, a status indicating the boarding of at least the first transport service along with the ticket identifier to a […]; and
wherein for the first action comprising visiting one or more places of interest, the second actions comprise:
obtaining at least one of a ticket, entry pass, and a prior appointment for visiting a first place of interest from among the one or more places of interest;
ascertaining proximity of at least a first place of interest from among one or more place of interest based on a detection of a […] installed at the place of interest; and
transmitting, in response to ascertaining, a status indicating the arrival of the user at the place of interest to the […]
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of obtaining tickets, and validating the tickets upon entry.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
at a user device
second control device mounted within the vehicle
remote server
second control device
remote server
As shown, these additional elements are generic computer components described in high generality (e.g., user device, control device, remote server, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Here, Claim 20 recites abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claim 20 recites the general principles of obtaining tickets, and validating the tickets upon entry.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

Regarding Claims 21-26, the claims and their respective limitations merely further narrow the abstract idea of Claim 20.
Step 1: Claims 21-26 are directed to a process.
Step 2A Prong 1: Claims 21-26 further narrow the abstract idea of Claim 20, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claim 20 above.
Claim 21 recites limitations further defining the ticket validation.
Claim 22 recites limitations further defining tracking the user device location.
Claim 23 recites limitations further defining the ticket/trip selection.
Claim 24 recites limitations further defining the ticket validation.
Claim 25 recites limitations further defining tracking the user device location.
Claim 26 recites limitations further defining trip suggestion based on occupancy.
Step 2A Prong 2 and Step 2B: Claims 21-26 recite no further additional elements beyond further narrowing the abstract ideas of Claim 20.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 20.
Accordingly, Claims 21-26 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10, and 12-26 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US Pat. App. Pub. No. US 20180278422 A1) in view of Bergdale (US Pat. App. Pub. No. US 20180293523 A1) and Klinger (US Pat. App. Pub. No. US 20170116547 A1).
	Regarding Claim 1, “[a] system to render digitized services in a smart environment, the system comprising”,
	Young teaches “a user device comprising” (“…system includes a ticket holder's device, a validator, a ticket server, and an access control device…” (Young [0016])).
	Young teaches “an identification module to” (“…ticket holder's device may provide the digital ticket, the ticket-server signature, and the device signature in response to an input from the ticket holder…” (Young [0072]) and “…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder… a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
	Young teaches “identify a first action based on at least one of a user input and ” (“…ticket holder's device may provide the digital ticket, the ticket-server signature, and the device signature in response to an input from the ticket holder…” (Young [0072]), “…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder… a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020]) and “…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3])).  “Transit system” in combination with “identifiers of one or more products and/or services” is equivalent to “commuting between a first location and a second location using at least one transport service”.
	Young does not explicitly teach, but Bergdale teaches “identify a first action based on at least one of a user input and a user schedule” (“…a dynamic trip planning application may be used by transit passengers to plan the fastest route to a destination based on the server's analysis of real time data and historical data trends…” (Bergdale [0170]) and “…dynamic trip-planning server may analyze the data relevant to the passenger's proposed trip and determine if it will be faster and less congested for the passenger to travel to a nearby station and/or use a different transit service…” (Bergdale [0175])).  “”Proposed trip” is equivalent to “user schedule”.  “Determine if it will be faster… to travel… and/or use a different transit service” is equivalent to “first action”.
known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Young teaches systems and methods for providing and validating a digital ticket (Young [Abstract]).  Young does not explicitly teach identifying user transit via a user schedule.  Bergdale teaches system and method for sensors to automate ticketing and validation, further including a dynamic trip planning user application (Bergdale [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Bergdale’s trip planning application into Young’s ticket validation system.  Since Bergdale’s “dynamic trip-planning server may analyze the data (stored in the database) relevant to the passenger's proposed trip” (Bergdale [0175]), the trip planner would greatly increase travel efficiency by searching and planning for “the fastest route to a destination based on the server's analysis of real time data and historical data trends” (Bergdale [0170]).  This would greatly improve and optimize Young’s user travel identification, and provide for alternatives to the user-input travel plans.  One skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
Young teaches “a ticketing module to” (“…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk…” (Young [0051])).
Young further teaches “obtain tickets for at least a first transport service, from among a plurality of transport services available for commuting between the first location and the second location, wherein the ticket includes a ticket identifier, wherein the ticket identifier indicates at least ” (“…a digital ticket may be a set of data that identifies and/or defines one or more purchased products and/or services… a digital ticket may further include usable time periods, blackout periods, an expiration time/date, and/or a valid duration… identifiers of identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052])).
Young and Bergdale do not explicitly teach, but Klinger teaches “wherein the ticket identifier indicates at least a ticket number” (“[t]icket information acquired by scanning the ticket may, according to one or more examples, include simply ticket identification information (e.g., a ticket identification number or code)…” (Klinger [0017])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Klinger with that of Young and Bergdale.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Young & Bergdale combination analysis), Young and Bergdale function together to facilitate for ticketing and ticket validation (Young [Abstract], Bergdale [Abstract]).  Young and Bergdale do not explicitly teach the validation process, comparing the route and ticket information.  Klinger teaches a system for ticket validation by obtaining ticket identification information (Klinger [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to incorporate more detailed ticketing information into Young and Bergdale’s ticket validation system.  Both Young and Bergdale teach retrieving one form of ticket information to validate the ticket (Young [0020], Bergdale [0045]).  Similarly, Klinger expands upon the ticket information, and adds evaluation of the ticket information.  This improves Young and Bergdale, as such “evaluation allows method to establish whether the public transport ticket is valid for travel upon the particular vehicle” (Klinger [0052]).  One skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
Young further teaches “a validation module to” (“…ticket holder's device may provide the data to validator by making the data available for retrieval by validator or by another device/component connected to validator…” (Young [0019])).
ascertain the presence of a vehicle providing the first transport service based on a detection of a second control device mounted within the vehicle; and” (“…mobile device may determine that it is in proximity of a gateless entry location for a transit service… gateway unit may be at a stationary location, such as a transit station, or may be operated in a mobile environment, such as inside a transit vehicle…” (Bergdale [0099], [Figure 9-12])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above for combination analysis.  Furthermore, “[i]t is further desirable to perform ticket validation “hands free” and, in a gateless environment, to facilitate gateless entry/exit for a transit service in an automated, hands-free manner” (Bergdale [0005]).  Implementing Bergdale’s hands free ticket validation would greatly further improve and optimize Young’s ticket validation system.
Young further teaches “transmit, to the second control device, at least one of a status indicating a valid ticket and the ticket identifier; and” (“…ticket holder's device may transmit the data using a transmitter that may be included in, or accessible to, ticket holder's device to a receiver that may be included in, and/or accessible to, validator…” (Young [0018], [Figure 1]), “…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020]), and “…validator may be an immobile device and/or mounted to a fixed structure… may be attached to an electronically controlled gate in a transit station… validator may be mounted on a fixed structure (e.g., a pole) inside a vehicle…” (Young [0024])).  “Validator” is equivalent to “second control device”.
Young does not explicitly teach, but Bergdale teaches “transmit the ticket identifier and a status indicating the boarding of the vehicle to a remote server; and” (“…capacity management server passenger's transit information received from the mobile device with a unique passenger ID to a passenger entity table (such as the Table-1 above) in the capacity management database…” (Bergdale [0156]), “…capacity management server may update the passenger's entry in the passenger table (such as the Table-1 above) in the database to indicate that the passenger is in proximity of the station…” (Bergdale [0160]), and “…number of passengers boarding the vehicle also may be counted and sent to the capacity management server…” (Bergdale [0163])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above for combination analysis.  Furthermore, incorporating passenger/user boarding statistics allows for “capacity management client may be used by transit operators to plan transit services at appropriate times based on the server's analysis of real time data and historical data trends” (Bergdale [0153]).  This would further optimize both vehicle operation and passenger trip planning.
Young further teaches “a first control device to” (“…validator may communicate with ticket server. In the example system of FIG. 2, validator may communicate with ticket server (not shown in FIG. 2) using a router installed on vehicle…” (Young [0041])).  “Router” is equivalent to “first control device”.
Young further teaches “receive at least one of a status indicating a valid ticket and the ticket identifier from the second control device, and” (“…validator may provide ticket server with records (e.g., identifiers) of digital tickets that have been validated by validator. In some embodiments, validator and ticket server may communicate with each other via the Internet…” (Young [0028])).
Young further teaches “transmit at least one of the status indicating the valid ticket and the ticket identifier to the remote server” (“…validator may provide ticket server with records (e.g., identifiers) of digital tickets that have been validated by validator. In some embodiments, validator and ticket server may communicate with each other via the Internet…” (Young [0028])).
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 4, Young, Bergdale, and Klinger teach the limitations of Claim 1.
Bergdale further teaches “wherein the ticketing module further activates the ticket based on the user input” (“…user app may allow the user to “tender” and activate a valid electronic ticket (stored on the mobile device) by simply passing through the entry gate (fare gate) system…” (Bergdale [0063]) and “…the user may activate the user app on the user's mobile device prior to or at the time of entering/approaching the transit station…” (Bergdale [0064])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see Claim 1 for obviousness analysis.  Furthermore, user input activation offers additional flexibility for ticket validation.
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 5, Young, Bergdale, and Klinger teach the limitations of Claim 1.
Bergdale further teaches “receive ticket detection data, from the second control device, wherein the ticket detection data comprises at least ” (“…user app may then configure the mobile device to enable scanning for Bluetooth beacons transmitted by the wake-up beacon.  The user app may then identify those Bluetooth beacons that have a specific UUID or other recognizable Beacon ID… user app may configure the mobile device to send binary data of a specified size to the FV controller driver in the controller unit… binary data may be used to send requests to the controller driver to perform specific operations such as, for example, electronic ticket validation with the fare gate… user app may also receive binary data of a specified size from the controller driver… data may include, for example, a ticket confirmation/acceptance message or an invalid ticket/rejection message…” (Bergdale [0064]) and “the controller driver may operate in conjunction with suitable hardware to detect presence of more than one person at a time within the fare gate trigger zone…” (Bergdale [0092])).  “Wake-up beacon” in combination with “controller” is equivalent to “second control device”.  “Specific UUID or other recognizable Beacon ID” is equivalent to “second control device ID”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see Claim 1 for obviousness analysis.  Furthermore, “based on the identified beacon ID (received from the wake-up beacon), the user app may activate the hands-free fare validation feature” (Bergdale [0064]).  This would optimize Young’s ticket validation via hands free operation.
Young further teaches “wherein the ticket detection data comprises at least one of a route ID and a second control device ID” (“…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
Klinger further teaches “compare the route ID received in the ticket detection data with the route ID corresponding to the ticket; and” (“…ticketing system is configured to evaluate, on the basis of the output ticket and vehicle information, whether the ticket which has been scanned is valid for travel along the designated route of the vehicle…” (Klinger [0021])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Klinger with that of Young and Bergdale.  Please see above (Claim 1) for obviousness analysis.  Furthermore, Klinger expands upon the ticket information, and adds evaluation of the ticket information.  This improves Young and Bergdale, as such “evaluation allows method to establish whether the public transport ticket is valid for travel upon the particular vehicle” (Klinger [0052]).
transmit a status indicating detection of a valid ticket to the second control device” (“[w]hen a ticket is accepted by the fare gate, the user app may update the ticket information stored on the mobile device to indicate that the specified ticket has been used. The user app may also send a log message to the controller driver…” (Bergdale [0064])).  “Controller” is equivalent to “second control device”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see Claim 1 for obviousness analysis.  Furthermore, sending a log message of the valid ticket would additionally improve the ticket validation record keeping, and “enable the driver to keep a count of number of users with valid or invalid electronic tickets” (Bergdale [0064]).
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 6, Young, Bergdale, and Klinger teach the limitations of Claim 1.
Young further teaches “transmit, to the remote server, at least one of the status indicating the valid ticket and the ticket identifier based on at least the presence of a network connection” (“…router may implement cellular communication technology that can connect validator to the Internet and/or a private network that includes ticket server using cellular communication networks…” (Young [0041])).
It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Young, Bergdale, and Klinger.  Please see Claim 1 for obviousness analysis.
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 7, Young, Bergdale, and Klinger teach the limitations of Claim 1.
Bergdale further teaches “a tracking module to” (“…launching and preparing the user app on the mobile device for proximity tracking…” (Bergdale [0049])).

Bergdale teaches “ascertain the proximity of the second control device based on detection of a message from the second control device at regular intervals, ” (“…user app may then configure the mobile device to enable scanning for Bluetooth beacons transmitted by the wake-up beacon.  The user app may then identify those Bluetooth beacons that have a specific UUID or other recognizable Beacon ID… user app may configure the mobile device to send binary data of a specified size to the FV controller driver in the controller unit… binary data may be used to send requests to the controller driver to perform specific operations such as, for example, electronic ticket validation with the fare gate… user app may also receive binary data of a specified size from the controller driver… data may include, for example, a ticket confirmation/acceptance message or an invalid ticket/rejection message…” (Bergdale [0064]) and “…wake-up transmitter may be considered a “Bluetooth Beacon” because it periodically transmits a fixed message—a Beacon Identifier (ID)—using Bluetooth or Bluetooth LE…” (Bergdale [0051])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for combination analysis.  Furthermore, “Wake-Up beacon transmitters [enable] for launching and preparing the user app on the mobile device for proximity tracking” (Bergdale [0049]).  This would additionally improve Young’s ticket validation system by adding in additional ticket/passenger tabulation.  Young utilizes user current location within its embodiments; “[b]y verifying that the current location of validator is within a predetermined distance from the provided location of ticket holder's device, the likelihood that a digital 
Young further teaches “wherein the message comprises at least the route ID” (“…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
Klinger further teaches “compare the route ID in the message with the route ID of the valid ticket” (“…ticketing system is configured to evaluate, on the basis of the output ticket and vehicle information, whether the ticket which has been scanned is valid for travel along the designated route of the vehicle…” (Klinger [0021])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Klinger with that of Young and Bergdale.  Please see above (Claim 5) for obviousness analysis.  Furthermore, comparing for route ID and other relevant ticket information allows for even more accurate verification of passenger/ticket validity.
Bergdale further teaches “transmit in real-time, a data packet to the remote server, wherein the data packet comprises at least a current geographical location of the user device along with a timestamp” (“…mobile device may transmit the device-carrying passenger's GPS location, name or other identifying information of the boarding station, and estimated time of arrival (ETA) at the boarding station to a back-end server in the transit system, such as, for example, the capacity management server…” (Bergdale [0113]) and “…positioning engine may timestamp the 2D location data for each unique mobile device, such as the device, and send the timestamped location data to the controller unit…” (Bergdale [0128])).

Accordingly, the claimed subject matter is obvious over Young, in view of Bergdale and Klinger.

	Regarding Claim 8, Young, Bergdale, and Klinger teach the limitations of Claim 7.
Bergdale further teaches “receive from one or more user devices, data packets indicating the presence of the user devices in the vehicle and geographical location of the user devices along with timestamp” (“…mobile device may transmit the device-carrying passenger's GPS location, name or other identifying information of the boarding station, and estimated time of arrival (ETA) at the boarding station to a back-end server in the transit system, such as, for example, the capacity management server…” (Bergdale [0113]) and “…positioning engine may timestamp the 2D location data for each unique mobile device, such as the device, and send the timestamped location data to the controller unit…” (Bergdale [0128])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for combination analysis.  Tracking for passenger location allows for capacity analysis, as “it is also desirable to accomplish automatic capacity management of a transit station and/or a transit vehicle in the transit system, automatic trip planning for a passenger, automatic fraud detection in the transit system, and/or automatic vehicle routing in the transit system” (Bergdale [0005]).  This rationale to combine remains substantially the same for all the following limitations taught by Bergdale.
Bergdale further teaches “analyse data packets received from the one or more user devices to determine at least one of traffic and occupancy of the vehicle” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167]) and “…autonomous bus may calculate its ETA based on live traffic data…” (Bergdale [0196])).
Bergdale further teaches “determine, based on the analyses of the data packets, at least the one of the occupancy of the vehicle and traffic” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit operator-specified capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167]) and “…autonomous bus may calculate its ETA based on live traffic data…” (Bergdale [0196])).
Bergdale further teaches “determine, an occupancy ratio of the vehicle, wherein the occupancy ratio is determined by comparison of the occupancy of the vehicle and a threshold capacity of the vehicle” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit operator-specified capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167])).
Bergdale further teaches “determine, the estimated time of arrival of the vehicle at the location of the user device; and” (“…transit vehicle—such as the transit vehicle—associated with the passenger's desired service may periodically transmit its location (via the CAD/AVL unit) and expected time of arrival at the station…” (Bergdale [0158])).
Bergdale further teaches “suggest, based on the occupancy ratio and the estimated time of arrival, an alternate transport service for commuting between the first location and the second location to other user devices” (“…dynamic trip-planning server may analyze the data (stored in the database) relevant to the passenger's proposed trip and determine if it will be faster and less congested for the passenger to travel to a nearby station and/or use a different transit service… trip-planning at capacity and a vehicle is not due to arrive at that station for the next 15 minutes… [analyze for alternative “B” plan]… the server may notify the passenger with this alternative vehicle choice at the passenger-selected station and also may offer the route to service “B” to enable the passenger to dynamically plan his/her itinerary…” (Bergdale [0175])).
Accordingly, the claimed subject matter is obvious over Young, in view of Bergdale and Klinger.

Regarding Claim 9, Young, Bergdale, and Klinger teach the limitations of Claim 1.
Young further teaches “wherein for the first action comprising visiting a place of interest” (“…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3])).
Young further teaches “the ticketing module is to” (“…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk…” (Young [0051])).
Young further teaches “obtain at least one of a ticket, an entry pass, and a prior appointment for visiting a first place of interest from among the one or more places of interest; and” (“…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3]) and “…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk…” (Young [0051])).
a validation module to” (“…ticket holder's device may provide the data to validator by making the data available for retrieval by validator or by another device/component connected to validator…” (Young [0019])).
Bergdale further teaches “ascertain proximity of at least a first place of interest from among one or more place of interest based on a detection of a second control device installed at the place of interest; and” (“…Bluetooth beacon signals may be transmitted as per teachings of the present disclosure for locating the presence of a passenger in the fare validation zone (also referred to below as “fare gate trigger zone”). Thus, based on the received beacon signal, the mobile device may determine that it is in the fare validation zone… mobile device can determine the proximity of a fare gate trigger zone based on geofence(s) and GPS data” (Bergdale [0044])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see Claim 1 for obviousness analysis.  The rationale to combine (here for this limitation, as well as all subsequent limitations taught by Bergdale) is substantially similar as that of Claim 1.
Bergdale further teaches “transmit, in response to ascertaining, a status indicating the arrival of the user at the place of interest to the remote server” (“…controller unit may receive a notification that the user has entered the fare validation zone… controller unit may identify the mobile device carried by the user—such as the mobile device—based on the signals received from the mobile device…” (Bergdale [0045]).
Accordingly, the claimed subject matter is obvious over Young, in view of Bergdale and Klinger.

Regarding Claim 10, “[a] method for rendering digitized services in a smart environment, the method comprising”,
identifying, by a user device, a first action based on at least one of a user input and ” (“…ticket holder's device may provide the digital ticket, the ticket-server signature, and the device signature in response to an input from the ticket holder…” (Young [0072]), “…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder… a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020]) and “…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3])).  “Transit system” in combination with “identifiers of one or more products and/or services” is equivalent to “commuting between a first location and a second location using at least one transport service”.
Young does not explicitly teach, but Bergdale teaches “identifying, by a user device, a first action based on at least one of a user input and a user schedule” (“…a dynamic trip planning application may be used by transit passengers to plan the fastest route to a destination based on the server's analysis of real time data and historical data trends…” (Bergdale [0170]) and “…dynamic trip-planning server may analyze the data relevant to the passenger's proposed trip and determine if it will be faster and less congested for the passenger to travel to a nearby station and/or use a different transit service…” (Bergdale [0175])).  “”Proposed trip” is equivalent to “user schedule”.  “Determine if it will be faster… to travel… and/or use a different transit service” is equivalent to “first action”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see Claim 1 for obviousness analysis.  The rationale 
Young further teaches “obtaining, by the user device, tickets for at least a first transport service, from among a plurality of transport services available for commuting between the first location and the second location, wherein the ticket includes a ticket identifier, wherein the ticket identifier indicates at least ” (“…a digital ticket may be a set of data that identifies and/or defines one or more purchased products and/or services… a digital ticket may further include usable time periods, blackout periods, an expiration time/date, and/or a valid duration… identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052]) and “…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk…” (Young [0051])).
Young and Bergdale do not explicitly teach, but Klinger teaches “wherein the ticket identifier indicates at least a ticket number” (“[t]icket information acquired by scanning the ticket may, according to one or more examples, include simply ticket identification information (e.g., a ticket identification number or code)…” (Klinger [0017])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Klinger with that of Young and Bergdale.  Please see Claim 1 for obviousness analysis.  The rationale to combine (here for this limitation, as well as all subsequent limitations taught by Klinger) is substantially similar as that of Claim 1.
Bergdale further teaches “ascertaining, by the user device, the presence of a vehicle providing the first transport service based on a detection of a second control device mounted within the first transport service” (“…mobile device may determine that it is in proximity of a gateless entry location for a transit service… gateway unit may be at a stationary location, such as a transit station, or may be operated in a mobile environment, such as inside a transit vehicle…” (Bergdale [0099], [Figure 9-12])).
Young further teaches “transmitting, to a second control device, at least one of a status indicating a valid ticket and the ticket identifier” (“…ticket holder's device may transmit the data using a transmitter that may be included in, or accessible to, ticket holder's device to a receiver that may be included in, and/or accessible to, validator…” (Young [0018], [Figure 1]), “…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020]), and “…validator may be an immobile device and/or mounted to a fixed structure… may be attached to an electronically controlled gate in a transit station… validator may be mounted on a fixed structure (e.g., a pole) inside a vehicle…” (Young [0024])).  “Validator” is equivalent to “second control device”.
Bergdale further teaches “transmitting, by the user device, in response to the ascertaining, the ticket identifier and a status indicating the boarding of the vehicle to a remote server” (“…controller unit may receive a notification that the user has entered the fare validation zone… controller unit may identify the mobile device carried by the user—such as the mobile device—based on the signals received from the mobile device…” (Bergdale [0045]), “…capacity management server may add the passenger's transit information received from the mobile device with a unique passenger ID to a passenger entity table (such as the Table-1 above) in the capacity management database…” (Bergdale [0156]), “…capacity management server may update the passenger's entry in the passenger table (such as the Table-1 above) in the database to indicate that the passenger is in proximity of the station…” (Bergdale [0160]), and “…number of passengers boarding the vehicle also may be counted and sent to the capacity management server…” (Bergdale [0163])).
transmitting, by the second control device, at least one of a status indicating a valid ticket and the ticket identifier to a first control device; and” (“…validator may communicate with ticket server. In the example system of FIG. 2, validator may communicate with ticket server (not shown in FIG. 2) using a router installed on vehicle…” (Young [0041]) “…validator may provide ticket server with records (e.g., identifiers) of digital tickets that have been validated by validator. In some embodiments, validator and ticket server may communicate with each other via the Internet…” (Young [0028])).  “Router” is equivalent to “first control device”.
Young further teaches “transmitting, by the first control device, at least one of the status indicating the valid ticket and the ticket identifier to the remote server” (“…validator may communicate with ticket server. In the example system of FIG. 2, validator may communicate with ticket server (not shown in FIG. 2) using a router installed on vehicle…” (Young [0041]) “…validator may provide ticket server with records (e.g., identifiers) of digital tickets that have been validated by validator. In some embodiments, validator and ticket server may communicate with each other via the Internet…” (Young [0028])).  “Router” is equivalent to “first control device”.
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 12, Young, Bergdale, and Klinger teach the limitations of Claim 10.
Bergdale further teaches “wherein obtaining the tickets for at least a first transport service further comprises activating the ticket based on the user input” (“…user app may allow the user to “tender” and activate a valid electronic ticket (stored on the mobile device) by simply passing through the entry gate (fare gate) system…” (Bergdale [0063]) and “…the user may activate the user app on the user's mobile device prior to or at the time of entering/approaching the transit station…” (Bergdale [0064])).

Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 13, Young, Bergdale, and Klinger teach the limitations of Claim 10.
Bergdale teaches “receiving, from the second control device, ticket detection data wherein the ticket detection data comprises at least ” (“…user app may then configure the mobile device to enable scanning for Bluetooth beacons transmitted by the wake-up beacon.  The user app may then identify those Bluetooth beacons that have a specific UUID or other recognizable Beacon ID… user app may configure the mobile device to send binary data of a specified size to the FV controller driver in the controller unit… binary data may be used to send requests to the controller driver to perform specific operations such as, for example, electronic ticket validation with the fare gate… user app may also receive binary data of a specified size from the controller driver… data may include, for example, a ticket confirmation/acceptance message or an invalid ticket/rejection message…” (Bergdale [0064]) and “the controller driver may operate in conjunction with suitable hardware to detect presence of more than one person at a time within the fare gate trigger zone…” (Bergdale [0092])).  “Wake-up beacon” in combination with “controller” is equivalent to “second control device”.  “Specific UUID or other recognizable Beacon ID” is equivalent to “second control device ID”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see Claim 1 for obviousness analysis.  The rationale to combine (here for this limitation, as well as all subsequent limitations taught by Bergdale) is substantially similar as that of Claim 5.
wherein the ticket detection data comprises at least one of a route ID and second control device ID” (“…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
Klinger further teaches “comparing the route ID received in the ticket detection data with a route ID corresponding to the ticket; and” (“…ticketing system is configured to evaluate, on the basis of the output ticket and vehicle information, whether the ticket which has been scanned is valid for travel along the designated route of the vehicle…” (Klinger [0021])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Klinger with that of Young and Bergdale.  Please see Claim 5 for obviousness analysis.  The rationale to combine is substantially similar as that of Claim 5.
Bergdale further teaches “transmitting a status indicating detection of a valid ticket to the second control device” (“[w]hen a ticket is accepted by the fare gate, the user app may update the ticket information stored on the mobile device to indicate that the specified ticket has been used. The user app may also send a log message to the controller driver…” (Bergdale [0064])).  “Controller” is equivalent to “second control device”.
Accordingly, the claimed subject matter is obvious over Young, in view of Bergdale and Klinger.

Regarding Claim 14, Young, Bergdale, and Klinger teach the limitations of Claim 10.
Bergdale further teaches “ascertaining the proximity of the second control device based on detection of a message from the second control device at regular intervals, ” (“…user app may then configure the mobile device to enable scanning wake-up beacon.  The user app may then identify those Bluetooth beacons that have a specific UUID or other recognizable Beacon ID… user app may configure the mobile device to send binary data of a specified size to the FV controller driver in the controller unit… binary data may be used to send requests to the controller driver to perform specific operations such as, for example, electronic ticket validation with the fare gate… user app may also receive binary data of a specified size from the controller driver… data may include, for example, a ticket confirmation/acceptance message or an invalid ticket/rejection message…” (Bergdale [0064]) and “…wake-up transmitter may be considered a “Bluetooth Beacon” because it periodically transmits a fixed message—a Beacon Identifier (ID)—using Bluetooth or Bluetooth LE…” (Bergdale [0051])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for combination analysis.  The rationale to combine (here for this limitation, as well as all subsequent limitations taught by Bergdale) is substantially similar as that of Claim 7.
Young further teaches “wherein the message comprises at least the route ID” (“…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
Klinger further teaches “comparing the route ID in the message with the route ID of the valid ticket; and” (“…ticketing system is configured to evaluate, on the basis of the output ticket and vehicle information, whether the ticket which has been scanned is valid for travel along the designated route of the vehicle…” (Klinger [0021])).

Bergdale further teaches “transmitting in real-time, by the user device, a data packet to the remote server, wherein the data packet comprises at least the geographical location of the user device along with a timestamp” (“…mobile device may transmit the device-carrying passenger's GPS location, name or other identifying information of the boarding station, and estimated time of arrival (ETA) at the boarding station to a back-end server in the transit system, such as, for example, the capacity management server…” (Bergdale [0113]) and “…positioning engine may timestamp the 2D location data for each unique mobile device, such as the device, and send the timestamped location data to the controller unit…” (Bergdale [0128])).
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 15, Young, Bergdale, and Klinger teach the limitations of Claim 14.
Bergdalen further teaches “receiving from one or more user devices, data packets indicating the presence of the user devices in the vehicle and geographical location of the user devices along with timestamp” (“…mobile device may transmit the device-carrying passenger's GPS location, name or other identifying information of the boarding station, and estimated time of arrival (ETA) at the boarding station to a back-end server in the transit system, such as, for example, the capacity management server…” (Bergdale [0113]) and “…positioning engine may timestamp the 2D location data for each unique mobile device, such as the device, and send the timestamped location data to the controller unit…” (Bergdale [0128])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for combination analysis.  The 
Bergdale further teaches “analysing data packets received from the one or more user devices to determine at least one of the traffic and occupancy of the vehicle” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit operator-specified capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167]) and “…autonomous bus may calculate its ETA based on live traffic data…” (Bergdale [0196])).
Bergdale further teaches “determining, based on the analyses of the data packets, at least the one of the occupancy of the vehicle and traffic” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit operator-specified capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167]) and “…autonomous bus may calculate its ETA based on live traffic data…” (Bergdale [0196])).
Bergdale further teaches “determining, an occupancy ratio of the vehicle, wherein the occupancy ratio is determined by comparing the occupancy of the vehicle and a threshold capacity of the vehicle” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit operator-specified capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167])).
Bergdale further teaches “determining, the estimated time of arrival of the vehicle at the location of the user device; and” (“…transit vehicle—such as the transit vehicle—associated with the passenger's desired service may periodically transmit its location (via the CAD/AVL unit) and expected time of arrival at the station…” (Bergdale [0158])).
suggesting, based on the occupancy ratio and the estimated time of arrival, an alternate transport service for commuting between the first location and the second location to other user devices” (“…dynamic trip-planning server may analyze the data (stored in the database) relevant to the passenger's proposed trip and determine if it will be faster and less congested for the passenger to travel to a nearby station and/or use a different transit service… trip-planning server may determine that the station for service “A” in passenger's route is at capacity and a vehicle is not due to arrive at that station for the next 15 minutes… [analyze for alternative “B” plan]… the server may notify the passenger with this alternative vehicle choice at the passenger-selected station and also may offer the route to service “B” to enable the passenger to dynamically plan his/her itinerary…” (Bergdale [0175])).
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 16, Young, Bergdale, and Klinger teach the limitations of Claim 10.
Young further teaches “wherein for the first action comprising visiting one or more places of interest” (“…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3])).
Young further teaches “obtaining at least one of a ticket, entry pass, and a prior appointment for visiting a first place of interest from among the one or more places of interest” (“…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3]) and “…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk…” (Young [0051])).
ascertaining proximity of at least a first place of interest from among one or more place of interest based on a detection of a second control device installed at the place of interest; and” (“…Bluetooth beacon signals may be transmitted as per teachings of the present disclosure for locating the presence of a passenger in the fare validation zone (also referred to below as “fare gate trigger zone”). Thus, based on the received beacon signal, the mobile device may determine that it is in the fare validation zone… mobile device can determine the proximity of a fare gate trigger zone based on geofence(s) and GPS data” (Bergdale [0044])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see Claim 1 for obviousness analysis.  The rationale to combine (here for this limitation, as well as all subsequent limitations taught by Bergdale) is substantially similar as that of Claim 9.
Bergdale further teaches “transmitting, in response to ascertaining, a status indicating the arrival of the user at the place of interest to the remote server” (“…controller unit may receive a notification that the user has entered the fare validation zone… controller unit may identify the mobile device carried by the user—such as the mobile device—based on the signals received from the mobile device…” (Bergdale [0045])).
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 17, “[a] user device comprising”,
Young teaches “a ticketing module to” (“…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk…” (Young [0051])).
Young teaches “obtain access permission for entry to a restricted set up, wherein the restricted set up is one of a vehicle providing a first transport service and a first place of interest, and wherein the access permission is one of a ticket, an entry pass, and a prior appointment; and” (“…a digital ticket may be a set of data that identifies and/or defines one or more purchased products and/or services… a digital ticket may further include usable time periods, blackout periods, an expiration time/date, and/or a valid duration… identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052]), “…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk…” (Young [0051]), “…validator may be placed at a location where ticket holders must pass through to use the purchased products and/or services (e.g., at an entrance/exit of a transit station), and access control device may control the ticket holder's access to such a location based on the digital ticket validation results…” (Young [0024])).
Young teaches “a validation module to” (“…ticket holder's device may provide the data to validator by making the data available for retrieval by validator or by another device/component connected to validator…” (Young [0019])).
Young does not teach, but Bergdale teaches “detect one or more second control devices in proximity of the user device based on reception of a plurality of data packets broadcasted by the one or more second control devices, wherein the one or more second control devices are present within one or more restricted set up in proximity to the user device” (“…Bluetooth beacon signals may be transmitted as per teachings of the present disclosure for locating the presence of a passenger in the fare validation zone (also referred to below as “fare gate trigger zone”). Thus, based on the received beacon signal, the mobile device may determine that it is in the fare validation zone… mobile device can determine the proximity of a fare gate trigger zone based on geofence(s) and GPS data” (Bergdale [0044]), and “…transit station may optionally employ one or more Wake-Up beacon transmitters for launching and preparing the user app on the mobile device for proximity tracking…” (Bergdale [0049])).  “Beacon transmitter” is equivalent to “second control device”.  “Fare gate trigger zone” is equivalent to “restricted set up”.

Bergdale further teaches “analyse the plurality of data packets received from one or more second devices to obtain access data corresponding to each of the one or more second devices, wherein the access data comprises a second control device Id and one of a place Id and ” (“…user app may then configure the mobile device to enable scanning for Bluetooth beacons transmitted by the wake-up beacon.  The user app may then identify those Bluetooth beacons that have a specific UUID or other recognizable Beacon ID… user app may configure the mobile device to send binary data of a specified size to the FV controller driver in the controller unit… binary data may be used to send requests to the controller driver to perform specific operations such as, for example, electronic ticket validation with the fare gate… user app may also receive binary data of a specified size from the controller driver… data may include, for example, a ticket confirmation/acceptance message or an invalid ticket/rejection message…” (Bergdale [0064]) and “the controller driver may operate in conjunction with suitable hardware to detect presence of more than one person at a time within the fare gate trigger zone…” (Bergdale [0092])).  “Specific UUID” and “recognizable Beacon ID” are equivalent to “second control device Id”.
Young further teaches “wherein the access data comprises a second control device Id and one of a place Id and route Id” (“…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
compare, for each of the one or more second devices, the corresponding access data with access permission data stored on the user device, wherein the access permission data comprises one of a route ID and place ID” (“…ticketing system is configured to evaluate, on the basis of the output ticket and vehicle information, whether the ticket which has been scanned is valid for travel along the designated route of the vehicle…” (Klinger [0021])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Klinger with that of Young and Bergdale.  Please see Claim 5 for obviousness analysis.  The rationale to combine (here for this limitation, as well as all subsequent limitations taught by Klinger) is substantially similar as that of Claim 5.
Bergdale further teaches “determine a valid second control device based on the comparison, wherein the valid second control device is present within the restricted set up for which the user device has the access permission; and” (“…Bluetooth beacon signals may be transmitted as per teachings of the present disclosure for locating the presence of a passenger in the fare validation zone (also referred to below as “fare gate trigger zone”). Thus, based on the received beacon signal, the mobile device may determine that it is in the fare validation zone… mobile device can determine the proximity of a fare gate trigger zone based on geofence(s) and GPS data” (Bergdale [0044]), and “…transit station may optionally employ one or more Wake-Up beacon transmitters for launching and preparing the user app on the mobile device for proximity tracking…” (Bergdale [0049])).
Bergdale further teaches “transmit, to the second control device, an authorization successful status indicating presence of valid access permission to enter the restricted set up” (“…controller unit may receive a notification that the user has entered the fare validation zone… controller unit may identify the mobile device carried by the user—such as the mobile device—based on the signals received from the mobile device…” (Bergdale [0045]) and “the controller driver may operate in conjunction with suitable hardware to detect presence of more than one person at a time within the fare gate trigger zone…” (Bergdale [0092])).  “Controller” is equivalent to “second control device”.
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

	Regarding Claim 18, Young, Bergdale, and Klinger teach the limitations of Claim 17.
Young further teaches “wherein the access permission data is one of a ticket data, entry pass data, and prior appointment data” (“…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder… a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Young, Bergdale, and Klinger.  Please see Claim 5 for obviousness analysis.
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

	Regarding Claim 19, Young, Bergdale, and Klinger teach the limitations of Claim 17.
Klinger further teaches “wherein validation module further is to compare one of: route ID included in the access data with route ID included in the access permission data; and place ID included in the access data with place ID included in the access permission data” (“…outputs the ticket information, in combination with information pertaining to the public transport vehicle on which the scanner is operating, to a ticketing system. The ticketing system can be adapted to receive and process such information. The vehicle information may include vehicle identification information, for instance a vehicle identification number or identification code. In addition, or alternatively, the vehicle information may include information pertaining to a designated route of vehicle…” (Klinger [0020]) and “…ticketing system is configured to evaluate, on the basis of the output ticket and vehicle information, whether the ticket which has been scanned is valid for travel along the designated route of the vehicle…” (Klinger [0021])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Klinger with that of Young and Bergdale.  Please see Claim 5 for obviousness analysis.  The rationale to combine is substantially similar as that of Claim 5.
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 20, “[a] method of rendering digitized services in a smart environment, the method comprising”
Young teaches “identifying, at a user device, a first action based on at least one of a user input and a ” (“…ticket holder's device may provide the digital ticket, the ticket-server signature, and the device signature in response to an input from the ticket holder…” (Young [0072]), “…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder… a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020]) and “…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3])).  “Transit system” in combination with “identifiers of one or more products and/or services” is equivalent to “commuting between a first location and a second location using at least one transport service” and “visiting one or more places of interest”.
identifying, at a user device, a first action based on at least one of a user input and a user schedule” (“…a dynamic trip planning application may be used by transit passengers to plan the fastest route to a destination based on the server's analysis of real time data and historical data trends…” (Bergdale [0170]) and “…dynamic trip-planning server may analyze the data relevant to the passenger's proposed trip and determine if it will be faster and less congested for the passenger to travel to a nearby station and/or use a different transit service…” (Bergdale [0175])).  “”Proposed trip” is equivalent to “user schedule”.  “Determine if it will be faster… to travel… and/or use a different transit service” is equivalent to “first action”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for obviousness analysis.  The rationale for combine is substantially similar as that of Claim 1.
Young further teaches “identifying a plurality of second actions based on the first actions” (“…digital ticket may be obtained from a ticket server by the ticket holder's device… method may be further include validating the digital ticket…” (Young [0005])).  “Validating the digital ticket” is equivalent to “second actions”.
Young further teaches “wherein for the first action comprising commuting between the first location and the second location, the second actions comprise” (“…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk…” (Young [0051])).  “Complete a purchase” is equivalent to “second action”.
Young further teaches “obtaining tickets for at least a first transport service, from among a plurality of transport services available for commuting between the first location and the second location, wherein the ticket includes a ticket identifier, wherein the ticket identifier indicates at least ” (“…a ticket holder may complete a purchase process using an app ticket holder's device or via a kiosk…” (Young [0051]) and “…a digital ticket may be a set of data that identifies and/or defines one or more purchased products and/or services… a digital ticket may further include usable time periods, blackout periods, an expiration time/date, and/or a valid duration… identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052])).
Young and Bergdale do not explicitly teach, but Klinger teaches “wherein the ticket identifier indicates at least a ticket number” (“[t]icket information acquired by scanning the ticket may, according to one or more examples, include simply ticket identification information (e.g., a ticket identification number or code)…” (Klinger [0017])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Klinger with that of Young and Bergdale.  Please see Claim 1 for obviousness analysis.  The rationale to combine (here for this limitation, as well as all subsequent limitations taught by Klinger) is substantially similar as that of Claim 1.
Bergdale further teaches “ascertaining the presence of a vehicle providing the first transport service based on a detection of a second control device mounted within the vehicle; and” (“…mobile device may determine that it is in proximity of a gateless entry location for a transit service… gateway unit may be at a stationary location, such as a transit station, or may be operated in a mobile environment, such as inside a transit vehicle…” (Bergdale [0099], [Figure 9-12])).
Bergdale further teaches “transmitting, in response to the detection, a status indicating the boarding of at least the first transport service along with the ticket identifier to a remote server; and” (“…controller unit may receive a notification that the user has entered the fare validation zone… controller unit may identify the mobile device carried by the user—such as the mobile device—based on the signals received from the mobile device…” (Bergdale [0045]), “…capacity management server may passenger's transit information received from the mobile device with a unique passenger ID to a passenger entity table (such as the Table-1 above) in the capacity management database…” (Bergdale [0156]), “…capacity management server may update the passenger's entry in the passenger table (such as the Table-1 above) in the database to indicate that the passenger is in proximity of the station…” (Bergdale [0160]), and “…number of passengers boarding the vehicle also may be counted and sent to the capacity management server…” (Bergdale [0163])).
Young further teaches “wherein for the first action comprising visiting one or more places of interest, the second actions comprise” (“…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk…” (Young [0051])).  “Complete a purchase” is equivalent to “second action”.
Young further teaches “obtaining at least one of a ticket, entry pass, and a prior appointment for visiting a first place of interest from among the one or more places of interest” (“…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk…” (Young [0051]) and “…a digital ticket may be a set of data that identifies and/or defines one or more purchased products and/or services… a digital ticket may further include usable time periods, blackout periods, an expiration time/date, and/or a valid duration… identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052])).
Bergdale further teaches “ascertaining proximity of at least a first place of interest from among one or more place of interest based on a detection of a second control device installed at the place of interest; and” (“…mobile device may determine that it is in proximity of a gateless entry location for a transit service… gateway unit may be at a stationary location, such as a transit station, or may be operated in a mobile environment, such as inside a transit vehicle…” (Bergdale [0099], [Figure 9-12])).
transmitting, in response to ascertaining, a status indicating the arrival of the user at the place of interest to the remote server” (“…controller unit may receive a notification that the user has entered the fare validation zone… controller unit may identify the mobile device carried by the user—such as the mobile device—based on the signals received from the mobile device…” (Bergdale [0045]).
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

	Regarding Claim 21, Young, Bergdale, and Klinger teach the limitations of Claim 20.
Young further teaches “wherein the first action comprises commuting between the first location and the second location, ascertaining the presence of the vehicle providing the first transport service further comprises” (“…ticket holder's device may provide the digital ticket, the ticket-server signature, and the device signature in response to an input from the ticket holder…” (Young [0072]), “…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder… a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020]) and “…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3])).  “Transit system” in combination with “identifiers of one or more products and/or services” is equivalent to “commuting between a first location and a second location”.
Bergdale further teaches “receiving, from the second control device, ticket detection data wherein the ticket detection data comprises at least one of” (“…user app may then configure the mobile device to enable scanning for Bluetooth beacons wake-up beacon.  The user app may then identify those Bluetooth beacons that have a specific UUID or other recognizable Beacon ID… user app may configure the mobile device to send binary data of a specified size to the FV controller driver in the controller unit… binary data may be used to send requests to the controller driver to perform specific operations such as, for example, electronic ticket validation with the fare gate… user app may also receive binary data of a specified size from the controller driver… data may include, for example, a ticket confirmation/acceptance message or an invalid ticket/rejection message…” (Bergdale [0064]) and “the controller driver may operate in conjunction with suitable hardware to detect presence of more than one person at a time within the fare gate trigger zone…” (Bergdale [0092])).  “Wake-up beacon” in combination with “controller” is equivalent to “second control device”.  “Specific UUID or other recognizable Beacon ID” is equivalent to “second control device ID”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see Claim 1 for obviousness analysis.  The rationale to combine (here for this limitation, as well as for all subsequent limitations taught by Bergdale) is substantially similar as that of Claim 5.
Young further teaches “wherein the ticket detection data comprises at least one of a route ID and second control device ID” (“…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
Klinger further teaches “comparing the route ID received in the ticket detection data with the route ID corresponding to the ticket; and” (“…ticketing system is configured to evaluate, on the basis of the output ticket and vehicle information, whether the ticket which has been scanned is valid for travel along the designated route of the vehicle…” (Klinger [0021])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Klinger with that of Young and Bergdale.  Please see above (Claim 5) for obviousness analysis.  The rationale to combine is substantially similar as that of Claim 5.
	Bergdale further teaches “transmitting, by the user device, a status indicating detection of a valid ticket to the second control device” (“[w]hen a ticket is accepted by the fare gate, the user app may update the ticket information stored on the mobile device to indicate that the specified ticket has been used. The user app may also send a log message to the controller driver…” (Bergdale [0064])).  “Controller” is equivalent to “second control device”.
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

	Regarding Claim 22, Young, Bergdale, and Klinger teach the limitations of Claim 20.
Young further teaches “wherein the first action comprises commuting between the first location and the second location by using at least one transport service, the method further comprising” (“…ticket holder's device may provide the digital ticket, the ticket-server signature, and the device signature in response to an input from the ticket holder…” (Young [0072]), “…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder… a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020]) and “…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3])).  “Transit system” in combination with “identifiers of commuting between the first location and the second location by using at least one transport service”.
Bergdale teaches “ascertaining the proximity of the second control device based on detection of a message from the second control device at regular intervals, ” (“…user app may then configure the mobile device to enable scanning for Bluetooth beacons transmitted by the wake-up beacon.  The user app may then identify those Bluetooth beacons that have a specific UUID or other recognizable Beacon ID… user app may configure the mobile device to send binary data of a specified size to the FV controller driver in the controller unit… binary data may be used to send requests to the controller driver to perform specific operations such as, for example, electronic ticket validation with the fare gate… user app may also receive binary data of a specified size from the controller driver… data may include, for example, a ticket confirmation/acceptance message or an invalid ticket/rejection message…” (Bergdale [0064]) and “…wake-up transmitter may be considered a “Bluetooth Beacon” because it periodically transmits a fixed message—a Beacon Identifier (ID)—using Bluetooth or Bluetooth LE…” (Bergdale [0051])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for combination analysis.  The rationale to combine (here for this limitation, as well as for all subsequent limitations taught by Bergdale) is substantially similar as that of Claim 7.
Young further teaches “wherein the message comprises at least the route ID” (“…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
comparing the route ID in the message with the route ID of the valid ticket” (“…ticketing system is configured to evaluate, on the basis of the output ticket and vehicle information, whether the ticket which has been scanned is valid for travel along the designated route of the vehicle…” (Klinger [0021])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Klinger with that of Young and Bergdale.  Please see above (Claim 5) for obviousness analysis.  The rationale to combine is substantially similar as that of Claim 7.
Bergdale further teaches “transmitting in real-time, by the user device, a data packet to the remote server, wherein the data packet comprises at least the geographical location of the user device along with a timestamp” (“…mobile device may transmit the device-carrying passenger's GPS location, name or other identifying information of the boarding station, and estimated time of arrival (ETA) at the boarding station to a back-end server in the transit system, such as, for example, the capacity management server…” (Bergdale [0113]) and “…positioning engine may timestamp the 2D location data for each unique mobile device, such as the device, and send the timestamped location data to the controller unit…” (Bergdale [0128])).
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 23, Young, Bergdale, and Klinger teach the limitations of Claim 22.
Bergdale further teaches “receiving from one or more user devices, data packets indicating the presence of the user devices in the vehicle and geographical location of the user devices along with timestamp” (“…mobile device may transmit the device-carrying passenger's GPS location, name or other identifying information of the boarding station, and estimated time of arrival (ETA) at the boarding station to a back-end server in the transit system, such as, for example, the capacity management server…” (Bergdale [0113]) and “…positioning engine may timestamp the 2D location data for each mobile device, such as the device, and send the timestamped location data to the controller unit…” (Bergdale [0128])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for combination analysis.  The rationale to combine (here for this limitation, as well as all subsequent limitations taught by Bergdale) is substantially similar as that of Claim 8.
Bergdale further teaches “analysing data packets received from the one or more user devices to determine at least one of the traffic and occupancy of the vehicle” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit operator-specified capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167]) and “…autonomous bus may calculate its ETA based on live traffic data…” (Bergdale [0196])).
Bergdale further teaches “determining, based on the analyses of the data packets, at least the one of the occupancy of the vehicle and traffic” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit operator-specified capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167]) and “…autonomous bus may calculate its ETA based on live traffic data…” (Bergdale [0196])).
Bergdale further teaches “determining, an occupancy ratio of the vehicle, wherein the occupancy ratio is determined by comparing the occupancy of the vehicle and a threshold capacity of the vehicle” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit operator-specified capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167])).
determining, an estimated time of arrival of the vehicle at the location of the user device; and” (“…transit vehicle—such as the transit vehicle—associated with the passenger's desired service may periodically transmit its location (via the CAD/AVL unit) and expected time of arrival at the station…” (Bergdale [0158])).
Bergdale further teaches “suggesting, based on the occupancy ratio and the estimated time of arrival, an alternate transport service for commuting between the first location and the second location to other user devices” (“…dynamic trip-planning server may analyze the data (stored in the database) relevant to the passenger's proposed trip and determine if it will be faster and less congested for the passenger to travel to a nearby station and/or use a different transit service… trip-planning server may determine that the station for service “A” in passenger's route is at capacity and a vehicle is not due to arrive at that station for the next 15 minutes… [analyze for alternative “B” plan]… the server may notify the passenger with this alternative vehicle choice at the passenger-selected station and also may offer the route to service “B” to enable the passenger to dynamically plan his/her itinerary…” (Bergdale [0175])).
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 24, Young, Bergdale, and Klinger teach the limitations of Claim 20.
Young further teaches “wherein the first action comprises visiting one or more places of interest, ascertaining proximity of at least a first place of interest from among one or more place of interest further comprises” (“…ticket holder's device may provide the digital ticket, the ticket-server signature, and the device signature in response to an input from the ticket holder…” (Young [0072]), “…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder… a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020]) and “…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3])).  “Transit system” in combination with “identifiers of one or more products and/or services” is equivalent to “visiting one or more places of interest”.
Bergdale further teaches “receiving, from the second control device, a ticket detection data comprising at least one of ” (“…user app may then configure the mobile device to enable scanning for Bluetooth beacons transmitted by the wake-up beacon.  The user app may then identify those Bluetooth beacons that have a specific UUID or other recognizable Beacon ID… user app may configure the mobile device to send binary data of a specified size to the FV controller driver in the controller unit… binary data may be used to send requests to the controller driver to perform specific operations such as, for example, electronic ticket validation with the fare gate… user app may also receive binary data of a specified size from the controller driver… data may include, for example, a ticket confirmation/acceptance message or an invalid ticket/rejection message…” (Bergdale [0064]) and “the controller driver may operate in conjunction with suitable hardware to detect presence of more than one person at a time within the fare gate trigger zone…” (Bergdale [0092])).  “Wake-up beacon” in combination with “controller” is equivalent to “second control device”.  “Specific UUID or other recognizable Beacon ID” is equivalent to “second control device ID”.
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see Claim 1 for obviousness analysis.  The rationale to combine (here for this limitation, as well as for all subsequent limitations taught by Bergdale) is substantially similar as that of Claim 5.
a ticket detection data comprising at least one of a place ID and second control device ID” (“…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
Klinger teaches “comparing the place ID received in the ticket data with a place ID stored in the ticket” (“…ticketing system is configured to evaluate, on the basis of the output ticket and vehicle information, whether the ticket which has been scanned is valid for travel…” (Klinger [0021])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Klinger with that of Young and Bergdale.  Please see above (Claim 5) for obviousness analysis.  The rationale to combine is substantially similar as that of Claim 5.
Bergdale further teaches “transmitting a status indicating detection of a valid ticket to the second control device” (“[w]hen a ticket is accepted by the fare gate, the user app may update the ticket information stored on the mobile device to indicate that the specified ticket has been used. The user app may also send a log message to the controller driver…” (Bergdale [0064])).  “Controller” is equivalent to “second control device”.
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 25, Young, Bergdale, and Klinger teach the limitations of Claim 20.
Young further teaches “wherein the first action comprises visiting a place of interest” (“…ticket holder's device may provide the digital ticket, the ticket-server signature, and the device signature in response to an input from the ticket holder…” (Young [0072]), “…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder… a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020]) and “…an example where the digital ticketing system is deployed on a transit system (e.g., system of FIG. 3), the identifiers of purchased products and/or services may include identifiers of a transit route, fare type, and/or rider type (e.g., regular, disabled, senior, college, etc.)…” (Young [0052], [Figure 3])).  “Transit system” in combination with “identifiers of one or more products and/or services” is equivalent to “visiting a place of interest”.
Bergdale teaches “ascertaining the proximity of the second control device based on detection of a message from the second control device at regular intervals, ” (“…user app may then configure the mobile device to enable scanning for Bluetooth beacons transmitted by the wake-up beacon.  The user app may then identify those Bluetooth beacons that have a specific UUID or other recognizable Beacon ID… user app may configure the mobile device to send binary data of a specified size to the FV controller driver in the controller unit… binary data may be used to send requests to the controller driver to perform specific operations such as, for example, electronic ticket validation with the fare gate… user app may also receive binary data of a specified size from the controller driver… data may include, for example, a ticket confirmation/acceptance message or an invalid ticket/rejection message…” (Bergdale [0064]) and “…wake-up transmitter may be considered a “Bluetooth Beacon” because it periodically transmits a fixed message—a Beacon Identifier (ID)—using Bluetooth or Bluetooth LE…” (Bergdale [0051])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for combination analysis.  The rationale to combine (here for this limitation, as well as for all subsequent limitations taught by Bergdale) is substantially similar as that of Claim 7.
Young further teaches “wherein the message comprises at least the place ID” (“…a “digital ticket” may be a set of data that identifies and/or defines one or more products and/or services that may have been purchased (or authorized to use) by the ticket holder. For example, a digital ticket may include identifiers of one or more products and/or services, usable time periods, blackout periods, an expiration time/date, and/or a valid duration…” (Young [0020])).
Klinger further teaches “comparing the place ID in the message with the place ID of the valid ticket” (“…ticketing system is configured to evaluate, on the basis of the output ticket and vehicle information, whether the ticket which has been scanned is valid for travel along the designated route of the vehicle…” (Klinger [0021])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teaches from Klinger with that of Young and Bergdale.  Please see above (Claim 5) for obviousness analysis.  The rationale to combine is substantially similar as that of Claim 7.
Bergdale further teaches “transmitting in real-time, by the user device, a data packet to the remote server, wherein the data packet comprises at least a status indicating the presence of user device at the place of interest along with a timestamp” (“…mobile device may transmit the device-carrying passenger's GPS location, name or other identifying information of the boarding station, and estimated time of arrival (ETA) at the boarding station to a back-end server in the transit system, such as, for example, the capacity management server…” (Bergdale [0113]) and “…positioning engine may timestamp the 2D location data for each unique mobile device, such as the device, and send the timestamped location data to the controller unit…” (Bergdale [0128])).
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.

Regarding Claim 26, Young, Bergdale, and Klinger teach the limitations of Claim 25.
Bergdale further teaches “receiving from user devices, the data packets indicating the presence of one or more user devices at the place of interest” (“…mobile device may transmit the device-carrying passenger's GPS location, name or other identifying information of the boarding station, to a back-end server in the transit system, such as, for example, the capacity management server…” (Bergdale [0113]) and “…positioning engine may timestamp the 2D location data for each unique mobile device, such as the device, and send the timestamped location data to the controller unit…” (Bergdale [0128])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for combination analysis.  The rationale to combine (here for this limitation, as well as all subsequent limitations taught by Bergdale) is substantially similar as that of Claim 8.
Bergdale further teaches “analysing, at the remote server, data packets received from the one or more user devices to determine conditions comprising at least an occupancy of the place of interest” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit operator-specified capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167])).
Bergdale further teaches “determining, based on the analyses of the data packets, at least the occupancy of a place of interest from among the one or more places of interest” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit vehicle 212 with a transit operator-specified capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167])).
Bergdale further teaches “determining an occupancy ratio of the place of interest from among the places of interest, wherein the occupancy ratio is determined by comparing the occupancy of the place of interest and a predetermined threshold occupancy of the place of interest; and” (“…server may also compare the most-recent value of the “population” field in the vehicle table for the transit capacity value/threshold for the vehicle and, based on the comparison, may report to the capacity management client whether the vehicle is currently at capacity…” (Bergdale [0167])).
Bergdale further teaches “suggesting, based on the occupancy ratio, an alternate place of interest from one or more places of interest providing similar services to other user devices” (“…dynamic trip-planning server may analyze the data (stored in the database) relevant to the passenger's proposed trip and determine if it will be faster and less congested for the passenger to travel to a nearby station and/or use a different transit service… trip-planning server may determine that the station for service “A” in passenger's route is at capacity and a vehicle is not due to arrive at that station for the next 15 minutes… [analyze for alternative “B” plan]… the server may notify the passenger with this alternative vehicle choice at the passenger-selected station and also may offer the route to service “B” to enable the passenger to dynamically plan his/her itinerary…” (Bergdale [0175])).
Accordingly, the claimed subject matter is obvious over Young in view of Bergdale and Klinger.


Claims 2, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Young, Bergdale, and Klinger in view of Eramian (US Pat. App. Pub. No. US 20150095197 A1).
	Regarding Claim 2, Young, Bergdale, and Klinger teach the limitations of Claim 1.
Young, Bergdale, and Klinger do not explicitly teach, but Eramian teaches “wherein the user schedule comprises at least one of saved trips, user preferences, saved source and destination locations, and travel timings” (“…[d]atabase may also store travel information, such as past travel receipts and travel routes…” (Eramian [0038]), “[d]atabase may further store common start/destination locations, preferred transportation providers, stored travel routes, or other information corresponding to user…” (Eramian 0052), and “[o]ther input may be entered prior to or during selection of a travel user preferences including type of transportation/transportation provider, brand/name of transportation provider, time of travel, route of travel including potential travel fees, or other preference….” (Eramian [0031])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Eramian with that of Young, Bergdale, and Klinger.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Young & Bergdale combination analysis), Young, Bergdale, and Klinger function together for ticket validation (Young [Abstract], Bergdale [Abstract], Klinger [Abstract]).  Though Bergdale teaches dynamic trip planning taking into consideration factors such as time (Bergdale [0170-0175]), Bergdale (together with Young and Klinger) does not consider factors such as traffic, weather, or other related user preferences.  Eramian teaches methods for minimizing travel costs for using transportation providers (Eramian [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Eramian’s travel cost minimization, taking into consideration a multitude of user preferences, onto Young, Bergdale, and Klinger.  As Eramian aims to “facilitate minimizing costs for use of transportation providers […] by a user traveling from a first location to a second location” (Eramian [0013]), this would complement and improve Bergdale’s dynamic trip planner and allow for even more optimal trip planning.  Bergdale system will suggest alternate travel options should an alternate option be “faster and less congested for the passenger” (Bergdale [0175]).  One skilled in the art, at time of filing, would have recognized the results of the combination were predictable.
Accordingly, the claimed subject matter is obvious over Young, Bergdale, and Klinger, in view of Eramian.

	Regarding Claim 3, Young, Bergdale, and Klinger teach the limitations of Claim 1.
Bergdale further teaches “obtain a list of a plurality of transport services available between the first location and the second location” (“…user app may allow the user of the mobile device to select and purchase a wide range of ticket types to numerous destinations using a mobile ticketing application provided by, for example, the transit station operator or train/bus service operating company…” (Bergdale [0062])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for obviousness analysis.  Furthermore, a more detailed ticket purchase method would further enhance Young’s own ticketing procedures.
	Bergdale further teaches “determine one or more transport services, from among the plurality of transport services, for commuting between the first location and the second location, wherein the one or more transport services are determined based on one or more travel conditions comprising ” (“…dynamically plan a trip for the user availing the transit service, for example, to optimize the user's travel time… (iv) dynamically plan a route for the transit vehicle, for example, to optimize passenger transit time and maximize passenger throughput…” (Bergdale [0137]) and “…trip-planning database may contain all the relevant data needed for dynamic trip planning, such as, for example, the current population of the passenger-selected boarding station, the expected population of the boarding station by the ETA of the passenger, vehicle ETA at the boarding station, current vehicle population, and so on… collected through methods similar to… under the “capacity management”…” (Bergdale [0174])).

Young, Bergdale, and Klinger do not explicitly teach, but Eramian teaches “wherein the one or more transport services are determined based on one or more travel conditions comprising preferences, saved trips, saved routes, traffic, weather, best route, cost availability, and occupancy of the one or more transport services” (“…travel routes may be calculated to account for extra costs incurred by traffic, tolls, distance or fuel surcharges, and/or other traffic conditions…” (Eramian [0016]), “[u]ser may select other parameters corresponding to desired travel factors, such as wait times, number of stops/detours, traffic conditions, weather conditions, or other factor….” (Eramian [0044]), “…travel planner application may provide a feature to save travel routes taken and comparisons to other offered travel routes…” (Eramian [0050]), “[d]atabase may further store common start/destination locations, preferred transportation providers, stored travel routes, or other information corresponding to user, as previously discussed…” (Eramian [0052]), “[d]atabase may also store travel information, such as past travel receipts and travel routes…” (Eramian [0038])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Eramian with that of Young, Bergdale, and Klinger.  Please see Claim 2 for combination analysis.  Furthermore, combining the additional enumerated factors for dynamic trip planning would offer even more enhanced trip planning, as the resulting trip proposals would be more amenable to the user given the added personalization.
	Bergdale further teaches “render the one or more transport services to the user, along with real-time location, occupancy, and an estimated time of arrival of the one or more transport services; and” (“…when a user's electronic ticket submission is accepted by the fare gate system… the user may proceed to boarding the appropriate transit service (for example, a train or a bus)…” (Bergdale [0073]) sensor-specific vehicle data includes one or more of the following attributes: a unique ID assigned to the transit vehicle; a first value indicating a maximum number of passengers the transit vehicle can carry; a second value indicating a number of passengers currently on the transit vehicle; identifiers for transit stations where the transit vehicle stops along the route; a transit station-specific Estimated Time of Arrival (ETA) of the transit vehicle for the transit stations along the route; a geographical location of the transit vehicle; and a flag for indicating that the transit vehicle is currently at full capacity…” (Bergdale [Claim 4])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bergdale with that of Young.  Please see above (Claim 1) for obviousness analysis.  The rationale to combine is substantially similar to that of the first two limitations of Claim 3.
Young further teaches “select at least a first transport service from the one or more transport services based on the user input” (“…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk… purchase process may include obtaining a selection(s) of product(s)/service(s), payment information, and/or personal information of the ticket holder…” (Young [0051])).
Accordingly, the claimed subject matter is obvious over Young, Bergdale, and Klinger, in view of Eramian.

	Regarding Claim 11, Young, Bergdale, and Klinger teach the limitations of Claim 10.
Bergdale further teaches “obtaining a list of a plurality of transport services available between the first location and the second location” (“…user app may allow the user of the mobile device to select and purchase a wide range of ticket types to numerous destinations using a mobile ticketing application provided by, for example, the transit station operator or train/bus service operating company…” (Bergdale [0062])).

Bergdale further teaches “determine one or more transport services, from among the plurality of transport services, for commuting between the first location and the second location, wherein the one or more services are determined based on one or more travel conditions comprising ” (“…dynamically plan a trip for the user availing the transit service, for example, to optimize the user's travel time… (iv) dynamically plan a route for the transit vehicle, for example, to optimize passenger transit time and maximize passenger throughput…” (Bergdale [0137]) and “…trip-planning database may contain all the relevant data needed for dynamic trip planning, such as, for example, the current population of the passenger-selected boarding station, the expected population of the boarding station by the ETA of the passenger, vehicle ETA at the boarding station, current vehicle population, and so on… collected through methods similar to… under the “capacity management”…” (Bergdale [0174])).
Young, Bergdale, and Klinger do not explicitly teach, but Eramian teaches “wherein the one or more services are determined based on one or more travel conditions comprising user preferences, saved trips, saved routes, traffic, weather, best route, cost availability, and occupancy of the one or more transport services” (“…travel routes may be calculated to account for extra costs incurred by traffic, tolls, distance or fuel surcharges, and/or other traffic conditions…” (Eramian [0016]), “[u]ser may select other parameters corresponding to desired travel factors, such as wait times, number of stops/detours, traffic conditions, weather conditions, or other factor….” (Eramian [0044]), “…travel planner application may provide a feature to save travel routes taken and comparisons to other offered store common start/destination locations, preferred transportation providers, stored travel routes, or other information corresponding to user, as previously discussed…” (Eramian [0052]), “[d]atabase may also store travel information, such as past travel receipts and travel routes…” (Eramian [0038])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Eramian with that of Young, Bergdale, and Klinger.  Please see Claim 2 for combination analysis.  The rationale to combine is substantially similar as that of Claim 3.
Bergdale further teaches “render the one or more transport services to the user, along with real-time location, occupancy, and an estimated time of arrival of the one or more transport services; and” (“…when a user's electronic ticket submission is accepted by the fare gate system… the user may proceed to boarding the appropriate transit service (for example, a train or a bus)…” (Bergdale [0073]) and “…sensor-specific vehicle data includes one or more of the following attributes: a unique ID assigned to the transit vehicle; a first value indicating a maximum number of passengers the transit vehicle can carry; a second value indicating a number of passengers currently on the transit vehicle; identifiers for transit stations where the transit vehicle stops along the route; a transit station-specific Estimated Time of Arrival (ETA) of the transit vehicle for the transit stations along the route; a geographical location of the transit vehicle; and a flag for indicating that the transit vehicle is currently at full capacity…” (Bergdale [Claim 4])).
Young further teaches “selecting at least a first transport service from the plurality of transport services based on the user input” (“…a ticket holder may complete a purchase process using an app or a web browser executing on ticket holder's device or via a kiosk… purchase process may include obtaining a selection(s) of product(s)/service(s), payment information, and/or personal information of the ticket holder…” (Young [0051])).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180107950 A1: Systems and method for intelligent travel planning, using preference information of trip user.
US 20150053757 A1: Ticket reading system, based on RFID and other ticket identifiers.
US 20070276944 A1: System and methods for secure access control to a facility.
US 20030069763 A1: Method for providing status information to users regarding virtual ticket devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                        

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 12, 2021